                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:04-CR-00033-KDB-DCK
 USA                                         )
                                             )
    v.                                       )              ORDER
                                             )
 KENNETH EDWARD COFFEY                       )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se for

placement in home detention under the Second Chance Act of 2007 which was

reauthorized by Section 603 of the First Step Act of 2018. (Doc. No. 28).

         It is the responsibility of the Attorney General, through the Bureau of

Prisons, to designate the place of incarceration, United States v. Evans, 159 F.3d

908, 912 (4th Cir. 1998) (authority to designate place of confinement vested in

BOP), which is reflected in the language of the statute that “… the Attorney

General may release some or all eligible elderly offenders … to home detention …”

34 U.S.C. § 60541(g)(1)(A). Accordingly, the Court does not have authority to order

the defendant’s release to home detention.

         Defendant also moves the Court to recalculate his sentence to factor the

calculation of good-time credit in the First Step Act of 2018.

         The FSA amended 18 U.S.C. § 3624(b)(1) to change the manner in which good

time credits are calculated by increasing the maximum allowable good conduct time

from 47 to 54 days per year. However, it is the responsibility of the Attorney

General, through the Bureau of Prisons, to compute jail credit. United States v.

Stroud, 584 F. App’x 159, 160 (4th Cir. 2014) (citing United States v. Wilson, 503
U.S. 329, 334-35 (1992)). If a defendant is not given the sentencing credit he thinks

he deserves, his recourse is first to seek an administrative remedy, 28 C.F.R. §

542.10, and after that to file a petition under 28 U.S.C. § 2241 in the district of

confinement1. Id.

           The defendant also asks the Court to appoint him counsel to assist him with

his request for a sentence reduction under the First Step Act. However, “a criminal

defendant has no right to counsel beyond his first appeal.” United States v. Legree,

205 F.3d 724, 730 (4th Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756

(1991). “Though in some exceptional cases due process does mandate the

appointment of counsel for certain postconviction proceedings, . . . [a] motion for

reduction of sentence does not fit into this category.” Legree, 205 F.3d at 730

(internal citation omitted).

           IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

home detention, recalculation of sentence and appointment of counsel (Doc. No. 28),

is DENIED.

           The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.
                                              Signed: November 4, 2019




1
    The defendant is serving his sentence at FCI-Edgefield in Edgefield, South Carolina. (Doc. No. 28 at 3).
                                                            2
